Title: To Thomas Jefferson from William Stephens Smith, 11 November 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London Novr. 11th. 1786.

Inclosed is Mr. Jones’s answer to your Question. I have given to Mr. Stockdale 4 Vols. of Pope’s Iliad and Odysey, which were not ready in time for the last parcel. They will accompany those last ordered from Stocke. The Compendio del Vocabolerio degli Accademici della Crusca for Mr. Short at 13/6 and Cicero on old age, I think for you, price ⅙.—I forward Lackingtons list of the books sent you. Those omitted in your original list were not to be had.
Chastellux’s Voyages and Latre’s map I have received, and shall take the earliest oppertunity to request Mr. Woodmason to separate the paper from his package, but I am rather apprehensive, you will have to take it for the present. I should have waited on Mr. Neele this morning to have seen whether your plate is finished, that I might have embraced this oppertunity by Mr. Derby to have sent it, but I have been tormented with politicans and their long winded story’s and they have scarcely left me time to answer yours of the 22d. ulto.—I will endeavour to surprize Mr. Adams, soon, and forward your wishes about his picture, but at present he is so much engaged in writing to me that it is impossible for him to spare a morning.—Your buff Casimir waistcoat and breeches must also remain in check, for during a general mourning such as at present overshadow’s the Kingdom, in consequence of the departure of the Princes Amelia, Taylors are allowed by some act or other double price for their work. As I send the Cotton pairs, by this conveyance, it is pretty clear you cannot want, therefore shall wait untill the Lads will work cheaper. As you was not particular in the discription of your Buff, I have ordered them of the same kind you had made when here. I still possess the memorandum about the picture at Birmingham, and shall endeavour to obtain it for you.
The Slippers shall be made agreable to your directions and forwarded by a private hand as Mr. Shorts note by the last post requests. As I go to leave this Letter I will call at Mr. Neel’s, and if the plate is finish’d endeavour to forward it. Mrs. Adams is very well, and Mrs. Smith has been a little indisposed but is now much better. I thank you. I have answered Mr. Mazzei’s Questions about Anderson and the Fœdera. You will find the latter spoken of, by Monsieur LeClerc in his 16th. Volume of his Bibliotheque Choisie.—I have now only to assure you of the respect with which I am dr. Sir Your obliged Humble Servt.,

W. S. Smith

 